*146OPINION.
Littleton
: The issues in controversy in this case are:
(1) Rate of depreciation on machinery and equipment.
(2) Whether $1,500 paid by petitioner to S. M. Robinson as traveling expenses is an allowable deduction from gross income.
(3) Whether petitioner is entitled to a loss on account of certain machinery discarded and scrapped.
(4) Basis for the valuation of petitioner’s inventory of raw cotton, goods in process, and finished goods.
The Commissioner allowed a depreciation rate of 10 per cent on petitioner’s machinery and equipment on the theory that 5 per cent is a reasonable rate for a cotton mill of this type when operated at a normal run of 60 hours per week, but that since this mill operated 120 hours per week under certain abnortiial conditions, a rate of 10 per cent was substantiated. Petitioner claims a rate of 12% per cent.
The only witness who testified with respect to the life of the de-preciable assets in question was the petitioner’s bookkeeper who had had approximately 25 years experience in bookkeeping work around cotton mills. He stated that in his opinion the life of such machinery under normal conditions was from 16 to 18 years, but that when operated under the abnormal conditions of the years on appeal, its life would be from 8 to 9 years. On the other hand he testified that machinery which was in the plant when he entered petitioner’s employment in 1917 was still in operating condition, and when testifying as to the proper rate of depreciation for some of the same class of machinery which was discarded in 1919 — a part of which period covered the years here in question — he stated that the normal life of this machinery was 20 years. Upon a consideration of the entire evidence presented, the Board is of the opinion that the petitioner has not submitted sufficient information to show that the deduction allowed by the Commissioner' is not reasonable and, therefore, it is approved.
As to the second item, we have found that $1,500 was paid by the petitioner to S. M. Bobinson in the fiscal year ending March 31, 1920, as traveling expenses incident to the purchase of its raw material and sale of yarns in the same year. This is an ordinary and necessary expense and, therefore, should be allowed as a deduction from gross income in the fiscal year ending March 31,1920.
*147In petitioner’s amended petition, various losses were claimed on account of machinery and equipment discarded and scrapped, though at the hearing evidence was introduced only as to certain items purchased in 1911 at a cost of $62,500 and discarded in August, 1919, when a scrap value of $2,129.77 was realized. The difference between cost and realized scrap value, less sustained depreciation, which should be computed at 5 per cent prior to April 1, 1917, and at 10 per. cent thereafter, is an allowable deduction from gross income for the fiscal year ended March 31, 1920, and should accordingly be allowed.
In regard to the inventory question, no evidence was introduced as to market values, and no contention advanced with respect to such value, petitioner being on a cost basis of pricing its inventories.
The issue raised in this case with respect to the valuation of raw cotton entering into the raw cotton inventory as well as the valuation of raw cotton entering into the inventory of goods in process and finished goods, is identical with that raised in Ozark Mills, Inc., v. Commissioner, 6 B. T. A. 1179, the petitioner there contending, as here, for the use of an average-cost basis. In the foregoing case the Board held in effect that when a taxpayer is on a cost basis for the valuation of its inventories and evidence is available from which a reasonably accurate cost can be determined, such cost should be used rather than the “ average-cost ” method of the petitioner or the “ most-recent-purchases ” method followed by the Commissioner.
The method suggested in the Ozark Mills, Inc., appeal with respect to valuing the raw cotton inventory was not only substantially followed by the petitioner in the instant case (with the exceptions noted in our findings of fact) in filing its original returns, but also approved by the revenue agent in his examination. The action of the Commissioner as to- this feature is, therefore, approved.
The Commissioner, in determining the cost of raw cotton entering into the inventory of goods in process and finished goods, computed a weighted-average cost by the use of sufficient most recent purchases immediately prior to the inventory date to equal these classes of inventory items. In the Ozark Mills, Inc., appeal, supra, the Board rejected this method as well as the average-cost method for the reason that the petitioner showed that it was possible from its records to determine a more nearly accurate actual cost. In the foregoing opinion, the Board said that a cost valuation of raw cotton entering into finished goods should be determined by the use of the costs of sufficient cotton most recently placed in process prior to the various inventory dates to equal the poundage in the finished goods inventory and that the same method should be followed with respect to goods in process.
*148Since the petitioner, in the present proceeding, testified that similar records are maintained as in the case of Ozark Mills, Inc., the rule laid down in that case with respect to a cost valuation of raw cotton entering into goods in process and finished goods should be followed in the instant case (giving due consideration in each instance to waste).
In addition to the valuation of raw cotton entering into goods in process and finished goods, the petitioner objects to the method pursued by the Commissioner in arriving at unit-manufacturing costs. The Commissioner determined such costs by dividing the total manufacturing costs for the year preceding an inventory date by the total poundage of finished goods produced during the year, the quotient so -obtained being considered the manufacturing cost per pound applicable to finished goods on hand at the particular inventory date being considered. Since goods in process on hand at ail inventory date were considered one-half completed — a feature on which both parties are agreed — one-half of the foregoing unit-manufacturing cost was considered as the unit-manufacturing cost applicable to goods in process.
The petitioner contends that by this method the entire manufacturing costs are first being applied to finished goods and then an additional amount to goods in process. This argument overlooks the fact that the unit cost obtained is arrived at by dividing the total pounds of yarn produced — not total pounds of finished yarn on hand — into the total manufacturing expenses for the purpose of determining what it cost to produce a' pound of finished yarn, and that included in this finished yarn is yarn which was partly completed at the beginning of the year. Obviously, such a method may not be entirely accurate for the reason that the manufacturing expenses which are included in the goods in process at the beginning of the period may differ from those in the goods in process at the end of the period. To reach that mathematical nicety for which the petitioner asks, it would be necessary to have an exact analysis of the manufacturing expenses applicable to the goods in process at the beginning of the period under consideration as well as the manufacturing expenses at the end of the period. The percentage of error which would occur by following the Commissioner’s method would be dependent upon the extent to which the amount of goods in process, stage of completion, etc., at the beginning of the period differed from those at the end.
Since sufficient information was not submitted as to petitioner’s method to show that it reaches an any more nearly accurate result than that used by the Commissioner, and since, as we said in the Appeal of Demarest Silk Co., 4 B. T. A. 741, “ if the result obtained *149by the Commissioner in his computation is just and reasonable, this Board will not disturb it regardless of the method used in making the computation,” the action taken by the Commissioner in this respect must prevail.
In affirming the method pursued by the Commissioner, it is apparent that average rather than actual manufacturing costs are being used. Since, however, both the petitioner and the Commissioner used only total costs for the entire year, no segregation by periods being furnished, the prima facie correctness of the Commissioner’s determination in this respect'will not be disturbed.
An additional feature on which the parties are agreed is that in any valuation of the inventories of a cotton mill, consideration should be given to the waste which occurs in manufacturing operations, the only question being whether this has been done by the Commissioner. We are convinced that when the Commissioner determined a unit-manufacturing cost by dividing the total of goods produced during the years into total manufacturing expenses, waste was being considered for the reason that he was dealing with costs incident to the completion of the finished product. When, however, he applied one-half of this unit-manufacturing cost to goods in process without considering the goods in process on a finished-goods basis, the full waste is not being given consideration, and such error should be corrected in a recomputation under this decision. Similarly, the Commissioner is in error in failing to give proper consideration to the relation to cost of the amount realized from the sale of waste, which error should likewise be corrected.
Finally, the petitioner contends that taxes and insurance are not proper manufacturing costs. In the absence of direct evidence as to the character of taxes and insurance here in question, the Board can do no other than affirm the action of the Commissioner in including these items in manufacturing costs.
The controversy between the Commissioner and the petitioner as to depreciation on tenement houses as a manufacturing cost is more apparent than real. In the notice of deficiency mailed to the petitioner, the Commissioner conceded that such depreciation should be offset by the rental received from such houses and at the hearing the petitioner conceded that one item would practically offset the other. It is, therefore, the opinion of the Board that the parties themselves have, in effect, disposed of this feature. ■ •
Becomputation should be made in accordance with the foregoing.
Judgment will be entered on SO days’ notice, under Rule 50.